DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14, and 17-18 are pending.  
Claims 17 and 18 have been amended.
Claims 1-14 have been withdrawn.
Claims 15-16 and 19-20 have been canceled.

Examiner’s Note
Examiner notes that the specification for example in paragraphs [0029], [0084], and [0123] contains multiple definitions of the terms A, and X, represented in various formulas which leads to confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “wherein the perovskite-structured material has the general formula of ABX3”.  However, Applicant has not defined the elements associated with the formula ABX3 Paragraph [0033] of the published specification, indicates that with regard to the formula ABX3, Am-1Bi2MmO3m+3 , Am+1MmO3m+1' and AmMmO3m+2 ,
That A, B, X, M, m, and n are described elsewhere herein.  However, there are multiple definitions of X and A throughout the specification. Paragraph [0123] with a formula that appears to be an ABX3 formula identifies A as denoting a methylammonium and x as denoting a trihalide ion with no definition of B whereas Paragraph [0084] denotes A as being Bi3 +, Ba2+, Sr2+, Ca2+, Pb2+, K+, Na+ and other ions of comparable size, and M as Ti4 +, Nb5+, Ta5-, Mo6+, W6+, Fe3+. Additionally, paragraph [0029] identifies X as C or N.  It is therefore, not clear what constitutes the formulas claimed. Applicant is required to clarify.  Claim 18 is rejected as being dependent to claim 17. For purposes of furthering prosecution, ABX3 is considered to be any formula identified as ABX3 or combination of elements that result in the claimed formula with A denoting a methylammonium and x as denoting a trihalide ion and B denotes any element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ooka et al (US 2017/0077402 A1) in view of Ghidiu et al (US 2017/0294546 A1) as evidenced by Chen (US 2009/0261352 A1).
Regarding claim 17, Ooka discloses an electrode applied to a substrate and a photoelectric conversion layer between electrodes 11 and 17 [0052] Fig 10A.  Ooka teaches the photoelectric conversion layer comprises perovskite crystal particles in aligned orientations (oriented perovskite structured material) [0053].  Ooka teaches the perovskite crystal particles have the formula ABX3 [0026]. Ooka teaches substrates as a material having insulating performance such as a glass material, or an organic material such as polyethylene terephthalate (PET), or polyimide [0066], which are known dielectric substrate materials as evidenced by Chen [0021].  Although Ooka does not explicitly ascribe the above materials to the example of Figure 10A they are the materials disclosed by Ooka as substrate and perovskite materials and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the materials as disclosed in the reference as the materials for all of the examples in this instance since no alternative materials are provided for the specific example.
Ooka does not teach a MXene layer sandwiched between dielectric substrate and the perovskite material.
However, Ooka teaches first electrodes comprise light transmissive materials such as, zinc oxide, indium tin oxide (ITO), fluorine-doped tin oxide (FTO), indium-zinc oxide (IZO), metal such as, silver, and the like.  Ghidiu teaches application of a 2-D MXene material of Ti3C2 [0013], [0014] as an electrode deposited to various substrates (ie glass/plastic) [0006] [0015] and comprising platelets oriented to be coplanar with the substrate surface [0018], [0020] to form transparent [0009] conductors that may be used for applications in electronic devices [0009] such as touchscreen electronics and solar cells as an option to replace materials such as ITO or fluorine doped tin oxide or doped zinc oxide or silver materials.  Chen teaches this material is low cost and it provides large areas of electrochemically-active surfaces with virtually no lateral size limitations and almost 3-fold capacitance over previous reports and is a cost breakthrough for supercapacitor electrodes [0013] and [0016].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the MXene layer as taught by Ghidiu as a replacement for the electrode layer of Ooka to provide increased capacitance and larger area films at low cost.
Regarding claim 18, Ooka and Ghidiu teach all of the limitations of claim 17 and Ooka further teaches the MXene electrode material may be applied to surfaces with patterned metallic conductors to provide a patterned MXene coating.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply an additional metallic conductor layer on the dielectric substrate of Ooka beneath the MXene layer of Ooka and Ghidiu to provide a patterned MXene layer.
Response to Arguments
Applicant’s arguments and amendments, filed 7/22/2022, have been fully considered.  In view of the amendments, the prior rejections under 35 U.S.C 112 are persuasive and the rejections have been withdrawn.  However, the amendments necessitated a new rejection under 35 U.S.C. 112 because the formulas in particular ABX3 does not appear to be clearly identified in the disclosure and is therefore unclear. Applicant’s arguments regarding Beekman are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784